United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-2195
                     ___________________________

                                Robert E. Brown

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Robert Williams; Norma B. Williams; Williams Home Service, Inc.; Wayne L.
                   Watkins; Spring River Beach Club, Inc.

                          lllllllllllllllllllll Defendants

            Virgil Griffin; Mrs. Virgil Griffin; Griffin Park, LLC

                   lllllllllllllllllllll Defendants - Appellees

           Jesus is Lord Ministries, Inc.; Bigger Bluff Corporation

                          lllllllllllllllllllll Defendants
                                  ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Jonesboro
                                ____________

                           Submitted: June 16, 2017
                            Filed: June 21, 2017
                               [Unpublished]
                               ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________
PER CURIAM.

       In his action for civil remedies under the Racketeer Influenced and Corrupt
Organizations Act, Robert Brown filed this appeal after the District Court1 entered
summary judgment in favor of defendants Virgil Griffin, Mrs. Virgil Griffin, and
Griffin Park, LLC. While the parties have not raised the issue, we conclude that we
lack jurisdiction to entertain Brown’s appeal. See 28 U.S.C. § 1291 (giving the courts
of appeals jurisdiction of appeals from all final decisions of the district courts); Dieser
v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir. 2006) (noting that a federal court will
sua sponte consider its own jurisdiction when there is an indication that jurisdiction
is lacking). Brown had unresolved claims against three remaining defendants when
he filed this appeal, and he did not file a new notice of appeal within thirty days after
the entry of the judgment disposing of those claims. See Thomas v. Basham, 931
F.2d 521, 523–24 (8th Cir. 1991) (concluding that an appeal was premature where
some claims were still pending when the notice of appeal was filed); see also Dieser,
440 F.3d at 924–26 (noting that where a district court order appealed from did not
dispose of all claims, the premature appeal cannot be saved by Rule 4(a)(2) of the
Federal Rules of Appellate Procedure, which states, “A notice of appeal filed after the
court announces a decision or order—but before the entry of the judgment or
order—is treated as filed on the date of and after the entry.”).

      The appeal is dismissed for lack of jurisdiction, and the pending motion to
supplement the record is denied as moot.
                      ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                           -2-